Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 15, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2015/0099214 (Khe).
With respect to claim 1, Khe teaches a graphene hybrid composite (GHC) (PP 0069) which may be dispersed or dissolved into solvents and cast into thin films (PP 0070).  The graphene may be in the form of a planar sheet (PP 0039).  The GHC dispersion may be used with polymers having film forming properties (PP 0132) such as poly(3-hexyl thiophene) (PP 0133), which is a poly(3-alkylthiophene).  The polymer may be present in an amount of 0 to 99.999% (PP 0134).  The GHC may be used as a supercapacitor or lithium iron phosphate battery (PP 0154).  The thin film layer may have a thickness of one nanometer to several micrometers (PP  0392).  Khe and the claims differ in that Khe does not teach the exact same proportions as recited in the instant claims.  However, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the compositional proportions taught by Khe overlap the instantly claimed proportions and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of the fact that;
“The normal desire of scientists or artisans to improve
upon what is already generally known provides the
motivation to determine where in a disclosed set of
percentage ranges is the optimum combination of
percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003).

Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.  
The electrically conductive component may have a conductivity which is greater than 1000S/m (PP 0291), or 10 S/cm, which is inside the claimed range of 10-4 to 104 S/cm.  Khe fails to explicitly teach the amount of graphene sheets, however as discussed above, the polymer may be present in an amount of 0 to 99.999% in the film, which allows for a graphene sheet content of 0.001% to 100%. It would have been obvious to one of ordinary skill in the art at the time of filing to use graphene in an amount of 10% or more as Khe discloses a range of graphene which has significant overlap with the claimed range.
With respect to claim 2, the graphitic carbon may be graphene or graphene oxide (PP 0038).
With respect to claim 3, the graphene sheet may be a single sheet or a flake of multiple layers (PP 0039).
With respect to claim 4, the crystalline graphite consists of hexagonal rings forming thin parallel plates (PP 0034).
With respect to claim 15, the GHC product may be formed by dispersing in a solvent and casting into a thin film (PP 0070), which would be liquid in order to disperse the graphene.  The casting of the film may be done by a coating process (P 0148) which would require a substrate.  The crosslinkable polymers may be crosslinked (PP 0155).  The coating process is followed by a drying process (PP 0153) which would remove the liquid.
With respect to claim 16, the casting of the film may be done by a coating process (P 0148).
With respect to claim 18, the graphene may be deposited on a foil (PP 0062), such as copper foil (PP 0049).


Claim(s) 7, 9-11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2015/0099214 (Khe) as applied to claim 1 above, further in view of US PGPub 2019/0109358 (Chai).
With respect to claims 7 and 13, Khe teaches the GHC thin film as discussed above, which may be used as a lithium battery electrode (PP 0194) but fails to teach a current collector. Chai teaches a cathode having a graphene (PP 0078) and a polymer (PP 00129) as a thin film on an Al foil (PP 0166).  The cathode may be supported on a cathode current collector (PP 0042).  It would have been obvious to one of ordinary skill in the art to use the thin film of Khe on the current collector of Chai as it is known that electrodes require current collectors, and Chai teaches a similar electrode. 
With respect to claims 9, Chai teaches that the primary surface of the graphene sheet may be bonded to the current collector (PP 0078).
With respect to claim 10, Chai teaches that the current collector may be an Al foil (PP 0078).
With respect to claim 11, Khe does not teach the use of a passivating layer, and therefore the surface of the metal foil would not have a passivating layer.
With respect to claim 14, Khe teaches that the electrode may be used in a lithium iron phosphate battery (PP 0154).  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2015/0099214 (Khe) and US PGPub 2019/0109358 (Chai) as applied to claim 7 above, and further in view of US PGPub 2018/0053931 (Zhamu).
Khe and Chai teach the electrode as discussed above, but fail to teach the current collector being connected to an external circuit.  Zhamu teaches GO-coated Al foil current collector (PP 0210) having a connection to a tab which is in turn connected to an external circuit wire (PP 0212) which would use the tab as a terminal pole.  It would have been obvious to one of ordinary skill in the art to use a tab for the current collector of Khe and Chai order to connect to external circuits, as taught by Zhamu. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2015/0099214 (Khe) and US PGPub 2019/0109358 (Chai) as applied to claim 9 above, and further in view of US PGPub 2017/0170515 (Yushin).
Khe and Chai teach the electrode as discussed above, but fail to teach a porous current collector.  Yushin teaches that metal Al mesh or metal Al foam may be used instead of a meatal foil (PP 0128), which would be a porous structure.  It would have been obvious to one of ordinary skill in the art at the time of filing to use a metal mesh or metal foam for the current collector of Khe and Chai instead of the metal foil, as taught by Yushin, If a person of ordinary skill in the art can implement a predictable variation, and would see the benefit of doing so, §103 likely bars its patentability.  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2015/0099214 (Khe) and US PGPub 2019/0109358 (Chai) as applied to claim 15 above, and further in view of US PGPub 2017/0207489 (Zhamu ‘489)
Khe and Chai teach the method as discussed above, but fail to teach the individual thickness of the think film and the metal foil. Zhamu ‘489 teaches a cathode thin film has a thickness of less than 100 nm to facilitate a full utilization of the cathode active material (PP 0098).  The Al foil current collector is typically 8-12 m thick (PP 0062).  It would have been obvious to one of ordinary skill in the art at the time of filing to use a typical Al foil of 8-12 m thick and a cathode film of less than 100 nm to facilitate a full utilization of the cathode active material as taught by Zhamu ‘489 for the cathode of Khe and Chai.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2015/0099214 (Khe) and US PGPub 2019/0109358 (Chai) as applied to claim 15 above, and further in view of US PGPub 2018/0040900 (Zhamu ‘900).
Khe and Chai teach the method as discussed above, but fail to teach chemically etching off a passivation layer prior to (b).  Zhamu ‘900 teaches Al foil current collectors may first undergo a chemical etching ensure no passivating film to promote bonding to the graphene oxide molecules (PP 0028).  It would have been obvious to one of ordinary skill in the art at the time of filing to use a chemical etching on the Al foil of Chai, in combination with Khe, to promote bonding to the graphene molecules. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2015/0099214 (Khe) and US PGPub 2019/0109358 (Chai) as applied to claim 15 above, and further in view of US PGPub 2018/0183066 (Zhamu ‘066).
Khe and Chai teach the method as discussed above, but fail to teach forming the cathode layer on two primary sides of the solid substrate.  Zhamu ‘066 teaches a capacitor-type cathode (PP 0131) wherein a cathode layer may be formed on both sides of an Al foil current collector (PP 0185). It would have been obvious to one of ordinary skill in the art at the time of filing to coat the cathode layer of Khe and  Chai on one or both primary sides of the Al foil current collector, as desired. It has been held that the configuration or shape of a claimed device is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed device is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2015/0099214 (Khe) and US PGPub 2019/0109358 (Chai) as applied to claim 15 above, and further in view of US PGPub 2017/0170515 (Yushin).
Khe and Chai teach the method as discussed above, but fail to teach a porous current collector. Yushin teaches that metal Al mesh or metal Al foam may be used instead of a meatal foil (PP 0128), which would be a porous structure.  It would have been obvious to one of ordinary skill in the art at the time of filing to use a metal mesh or metal foam for the current collector of Khe and Chai instead of the metal foil, as taught by Yushin, If a person of ordinary skill in the art can implement a predictable variation, and would see the benefit of doing so, §103 likely bars its patentability.  

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2015/0099214 (Khe) and US PGPub 2019/0109358 (Chai) as applied to claim 15 above, and further in view of US Patent 4566962 (McGinniss).
Khe and Chai teach the method as discussed above, but fail to teach a roll-to-roll process.  McGinniss teaches a coating tank in which a substrate is rolled between a feed roll and an uptake roll, the substrate is coated with a coating on a substrate transfer roll (deposition zone) (column 4, line 64 – column 5, line 29).  The advantage of this process is that it allows for continuous monitoring of film weight and coating thickness (column 8, lines 20-26). It would have been obvious to one of ordinary skill in the art at the time of filing to use the continuous roll to roll coating method of McGinniss in the coating method of Khe and Chai in order to allow for continuous monitoring of film weight and coating thickness.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2015/0099214 (Khe) and US PGPub 2019/0109358 (Chai) as applied to claim 15 above, and further in view of US PGPub 2014/0030590 (Wang).
Khe and Chai teach the method as discussed above, but fail to teach peeling the composite film to form a free-standing composite thin film.  Wang teaches a wet-coating method for forming an electrode on an aluminum foil current collector, wherein the electrode can be easily peeled off from the current collector (PP 0074) for form a free standing film (PP 0076).  The electrode has an improved higher packing density (PP 0139).  It would have been obvious to one of ordinary skill in the art at the time of filing to use an electrode which may be peeled from a current collector to improve packing density. 


 Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over 2015/0099214 (Khe) and US PGPub 2019/0109358 (Chai) as applied to claim 15 above, and further in view of US PGPub 2017/0114263 (Zhamu ‘263).
Khe and Chai teach the method as discussed above, but fail to teach compression or shearing stress in the deposition step.  Zhamu ‘263 teaches that shearing stress exerted on graphene oxide results in the grains being essentially parallel to each other (PP 0030).  Khe teaches that the graphene is parallel. It would have been obvious to one of ordinary skill in the art at the time of filing to use shearing stress in the formation process of Khe, in combination with Chai, of the electrode to result in graphenes which are essentially parallel to each other, as taught by Zhamu ‘263.

Response to Arguments
Applicant’s arguments, see pages 5-8, filed 09/29/2022, with respect to the rejection(s) of claim(s) 1-4, 7, 9-11, 13, and 14 under Chai and Shepard have been fully considered and are persuasive in view of the amendments to the claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL L ZHANG whose telephone number is (571)272-9802. The examiner can normally be reached M-Th 8-2, alt. F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 5712705256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.L.Z/Examiner, Art Unit 1724           

/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759